Citation Nr: 1514373	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post herpetic neuralgia.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the Army National Guard from March 2, 1981 to June 26, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.

In October 2013, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) to schedule him for a VA examination.  However, he failed to appear and did not provide good cause for his failure to appear.  The claim was again remanded in October 2014, but the Veteran again failed to appear for the scheduled examination and did not provide good cause for his failure to appear.  The Board finds substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was partly processed electronically using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a VA examination that was necessary for a medical opinion regarding the etiology of his post herpetic neuralgia, to include whether it is related to his ACDUTRA service.

2.  The Veteran's post herpetic neuralgia was neither caused, nor aggravated by his ACDUTRA service.



CONCLUSION OF LAW

The criteria for service connection for post herpetic neuralgia are not met.  38 U.S.C.A. §§ 1111 , 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated in August 2010, which advised the Veteran of the evidence necessary to substantiate his service connection claims and provided him with notice of how VA assigns the disability rating and effective date elements of the claim, thus satisfying Dingess.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains the Veteran's statements in support of his claim.  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.1(d) (2014).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA, during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. 
§ 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

The Veteran claims that he has post herpetic neuralgia as a result of active duty service.  His service treatment records show that, in March 1981, he was hospitalized for five days with a diagnosis of herpes zoster.  He was seen for follow-up 10 days later.  During a subsequent follow-up visit in early April 1981, it was noted that his lesions were drying and scaling over.  A document signed by the Veteran at the time of his separation in June 1981 indicates that he did not wish to have a separation examination. 

Post-service treatment reports show that in June 2010, the veteran was seen by his private physician and diagnosed with post herpetic neuralgia.  The physician wrote that the Veteran had a primary medical history of herpes zoster since he was 18 years old in service.
In September 2010, the Veteran was afforded a VA examination, where he reported a two-and-a-half-year history of rash symptoms in the same area where he had experienced the condition in service.  The examiner diagnosed thoraco-lumbar pain/post herpetic neuralgia, but found no evidence of a skin rash or scars.  He opined that the Veteran's history of herpes zoster/post herpetic neuralgia was less likely than not the result of service, explaining that more than 25 years had elapsed since the current condition and the Veteran's last episode of herpes zoster in service. 

In October 2013, the Board remanded the Veteran's claim in order to afford him another VA examination and opinion as to the etiology of his condition (the Board found the September 2010 examination report inadequate).  Although the Veteran was notified of the examination, which was scheduled for December 2013, he failed to appear or provide good cause as to why he did not appear.  In February 2014, the AOJ spoke by phone with the Veteran, who stated that he did was receiving private treatment, did not wish to receive any treatment from VA and did not "want to be bothered [by] the government."

In October 2014, the Board again remanded the claim to afford the Veteran another opportunity to appear for a VA examination, which was scheduled in order to determine a critical element of his claim (a nexus between the current disability and service.  However, the Veteran again failed to appear or provide good cause for his failure to appear.  While VA has a duty to assist the Veteran in developing evidence pertinent to his claim, the Veteran also has a duty to assist and cooperate with VA in developing this evidence.  38 C.F.R. § 3.159(c).  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Because the Veteran has refused to cooperate with VA by appearing for his schedule VA examination, no further action is necessary.

Based on a review of the evidence, which fails to demonstrate that the Veteran's post herpetic neuralgia is related to his herpes zoster during service, service connection for post herpetic neuralgia is denied.

The Board has considered the Veteran's assertions that his post herpetic neuralgia is the result of service.  As a layperson, he is competent to report the observable symptoms of his post herpetic neuralgia, such as pain.  However, the question of whether his current disability is related to military service is a complex medical question, not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay witness capable of diagnosing dislocated shoulder, but not competent to diagnose more complex disorder).  Because the evidence does not indicate that the Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning a viral disease, he is not competent to comment on the etiology of his current post herpetic neuralgia. 

A determination of service connection requires a finding of the existence of a current disability and a determination of a nexus or relationship between that disability and an injury or a disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  However, there is no competent and credible evidence of a nexus between the Veteran's post herpetic neuralgia and his period of ACDUTRA service.  Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for post herpetic neuralgia and the "benefit-of-the doubt" rule is not for application.  38 U.S.C.A. § 5107(b) (2014). 


ORDER

Entitlement to service connection for post herpetic neuralgia is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


